Citation Nr: 0601922	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  01-04 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis, multiple joints, to include the knees.

2.  Entitlement to service connection for hearing impairment.

3.  Entitlement to an increased rating for arthritis, lumbar 
spine, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for hiatal hernia with 
esophageal reflux, currently evaluated as 10 percent 
disabling.

(The issues of entitlement to waiver of recovery of 
overpayment of compensation benefits, in the calculated 
amount of $8,484, is the subject of a separate decision of 
the Board.)




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1956, November 1960 to November 1970, and from June 1972 to 
August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2004, the RO requested that the veteran be scheduled 
to undergo VA examinations in connection with his claims for 
increased ratings for traumatic arthritis of the lumbar spine 
and hiatal hernia as well as service connection for hearing 
loss.  Accordingly, the correctional institution at which the 
veteran is incarcerated was contacted regarding scheduling 
him for his VA examinations.  Unfortunately, VA was informed 
that the veteran would not be permitted to come to a VA 
facility without shackles and handcuffs and the examination 
request was cancelled.  

In this regard, it is noted that in Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), the United States Court of Appeals for 
Veterans Claims (Court) noted that in adjudicating claims of 
incarcerated veterans, VA must tailor their assistance to the 
peculiar circumstances of confinement and that such veterans 
are entitled to the same care and consideration given to 
their fellow veterans.  In Bolton v. Brown, 8 Vet. App. 185, 
191 (1995), the Court noted that, although the RO claimed an 
inability to get a fee-basis physician to conduct an 
examination in the correctional facility, the record 
contained neither information concerning the efforts expended 
by the RO in that regard nor any explanation as to why a 
psychiatrist employed by the VA was not directed to perform 
the examination.  The Court held that under the unique 
circumstances presented by that case, where the Secretary had 
determined that the veteran was not available to participate 
in a VA examination under regular conditions, and in keeping 
with the "caution" of Wood, supra, a remand was required to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim.  Bolton, 8 Vet. App. at 191.  

In this case, although VA was unable to schedule the veteran 
to undergo an examination at a VA facility, and that a VA 
examination is not possible while the veteran is in prison, 
there is no evidence to suggest that there was an attempt to 
arrange for an adequate evaluation within the prison 
facility.

Beyond the above, in his September 2004 notice of 
disagreement, the veteran indicated that he has received 
extensive medical treatment over a period of eight years for 
disorders which have considerably worsened.  He further 
indicated that this is new evidence which VA has not 
considered in connection with his claims.  

Review of the claims file reflects that the treatment records 
identified by the veteran are not available for review within 
the claims file.  Accordingly, an attempt to obtain copies of 
these treatment records is warranted.  The veteran should 
make every effort to obtain these records himself in order to 
expedite the claim. 

For the foregoing reasons, adjudication of the medical issues 
on appeal is deferred and the claim is REMANDED to the RO for 
the following:

1.  After securing the necessary release, 
the AOJ should obtain records for any 
medical treatment or consultation 
provided to the veteran during his period 
of incarceration, commencing in February 
1998 to the present, from the facilities 
at which he has been confined, to include 
Hardee Correctional Institute and Tomoka 
Correctional Institute.  All attempts to 
obtain these records should be fully 
documented for the file

2.  Thereafter, in view of the veteran's 
incarceration, the RO should ask the 
correctional institution in which the 
veteran is confined to evaluate the 
veteran's service connected disorders, if 
possible. 

If an examination cannot be arranged, the 
record should include documentation of 
the efforts made and an explanation why 
the examination could not be conducted.

a)  The examination of the veteran's 
degenerative arthritis, lumbar spine, 
should include, if possible, (1) range of 
motion studies, (2) commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, (3) 
specific information as to the frequency 
and duration of incapacitating episodes, 
and (4) a description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).  In addition, the examiner 
should provide an opinion as to whether 
the veteran's service-connected 
degenerative arthritis, lumbar spine, as 
resulted in secondary impairment of other 
joints, to include the knees.  

b)  With respect to the veteran's hiatal 
hernia with esophageal reflux, the 
examiner should report the pertinent 
medical complaints, symptoms and clinical 
findings.  The examiner should 
specifically comment on the presence or 
absence of pain, vomiting, weight loss, 
hematemesis, melena, anemia, epigastric 
distress, dysphasia, pyrosis, 
regurgitation, and associated substernal, 
arm, or shoulder pain.  

c)  With respect to the hearing loss 
claim, the examiner is requested to 
provide an opinion as to presence and 
severity of any current hearing loss.  
The  examiner should obtain, if possible, 
the veteran's auditory thresholds at 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz, as well as speech recognition 
scores based on the Maryland CNC tests.  
After examining the veteran, the examiner 
should state whether the veteran has 
hearing loss as defined by 38 C.F.R. 
§ 3.385.  The examiner should be informed 
that the veteran's service medical 
records include findings of hearing loss.  
The purpose of this audiologic 
examination is to determine whether the 
criteria pursuant to 38 C.F.R. § 3.385 
are met. 

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

